This case is before us on appeal from an order striking the amended eleventh paragraph of answer to a bill of complaint filed to foreclose a mortgage on real estate.
The stricken paragraph of the answer fails to allege sufficient facts to constitute a defense to the foreclosure and it likewise fails to allege sufficient facts to constitute a basis *Page 162 
for affirmative relief in behalf of the defendant in such foreclosure suit.
Therefore, the order appealed from should be affirmed and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.